UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2008 U.S. AUTO PARTS NETWORK, INC. (Exact name of registrant as specified in its charter) Delaware 001-33264 68-0623433 (Stateorotherjurisdiction of incorporation) (Commission FileNumber) (IRSEmployer IdentificationNo.) 17150 South Margay Avenue, Carson, CA 90746 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(310) 735-0085 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 5, 2008, U.S. Auto Parts Network, Inc. issued a press release announcing its financial results for the quarter ended June 30, 2008. A copy of the press release is furnished herewith as Exhibit No. 99.1. The information contained in Item 2.02 and in Item 9.01 and in Exhibit 99.1 attached to this report is being furnished to the Securities and Exchange Commission and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that Section, or incorporated by reference in any filing under the Exchange Act or the Securities Act of 1933, as amended, regardless of any general incorporation language contained in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description 99.1 Press Release, dated August 5, 2008, of U.S. Auto Parts Network, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 5, 2008 U.S. AUTO PARTS NETWORK, INC. By: /s/MICHAEL J. MCCLANE Michael J. McClane Chief Financial Officer EXHIBIT INDEX ExhibitNo. Description 99.1 Press Release, dated August 5, 2008, of U.S. Auto Parts Network, Inc.
